Citation Nr: 1613699	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 27, 1998, for the award of service connection and assignment of an initial 100 percent rating for posttraumatic stress disorder (PTSD).  

(The issue of entitlement to Vocational Rehabilitation and Employment (VR&E) services is addressed in a separate appellate decision). 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied entitlement to an earlier effective date prior to January 27, 1998, for the award of service connection for PTSD, rated as 100 percent disabling; and entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran filed a notice of disagreement (NOD) in August 2009.  A June 2010 rating decision, inter alia, continued to deny the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  A statement of the case (SOC) on both issues was issued in April 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in June 2011, limiting his appeal to the claim for an earlier effective date for the award of service connection and the assignment of a 100 percent disability rating for PTSD.  

With respect to the matter of representation, the record reflects that the Veteran was previously represented by The American Legion, as reflected in January 1998 and June 1999 VA Forms 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2009, the Veteran executed a VA Form 21-22 naming Disabled American Veterans (DAV) as his representative.  In September 2009, the Veteran executed a VA Form 21-22 naming The American Legion as his representative.  In June 2010, the Veteran executed a VA Form 21-22 again naming DAV as his representative.  

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

A review of the transcript reveals that a representative from The American Legion appeared at the Veteran's hearing prior to executing an updated VA Form 21-22.  In response, in December 2015, the Board sent a letter notifying him of the discrepancy regarding who actually represents him and sought clarification from the Veteran.  In response, in February 2016, the Veteran submitted a signed VA Form 21-22, appointing The American Legion as his representative.  Under these circumstances, the Board recognizes The American Legion as the Veteran's representative.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, the Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS file or irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  In a May 14, 2004 rating decision, the RO granted service connection for PTSD, assigning an initial 100 percent disability rating, effective January 27, 1998.  

2.  Although notified of the decision, and of his appellate rights, in a June 2004 letter, the Veteran did not appeal any aspect of the May 2004 rating decision, and no pertinent exception to finality applies. 

3.  On January 27, 2009, the RO received a statement from the Veteran seeking an effective date earlier than January 27, 1998, for the award of service connection and assignment of an initial 100 percent disability rating for PTSD.  


CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than January 27, 1998 for the award of service connection and assignment of an initial 100 percent rating for PTSD is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.. The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 1993) (failure to timely appeal an RO decision within the one-year period renders the decision

The Veteran seeks an effective date earlier than January 27, 1998, for the award of service connection and the assignment of the initial 100 percent disability rating for PTSD.  He has asserted that the effective date should be in June 1966, or December 1, 1967, or in the 1970s, when he allegedly filed a claim.  See January 2009 Statement in Support of Claim, August 2009 NOD, June 2011 Substantive Appeal, and September 2015 Hearing Transcript.  

In this regard, the Veteran has contended that his file included proceedings of a US Army discharge review board concerning the events that caused his PTSD condition.  He claims that he was unable to file a NOD earlier because of his disability, which included such symptoms as disorientation to time or place; memory loss for names of close relative, own occupation, or own name.  See January 2009 Statement in Support of Claim.  He has also asserted that his initial claim should not have been denied because (1) he was diagnosed with his condition prior to 1998, (2) that he filed a claim prior to 1998, and (3) that he had PTSD when testified at a trial in 1966, in which a fellow comrade also testified that the Veteran was beaten up by his sergeant.  

In this case, in a May 14, 2004 rating decision, the RO granted service connection and assigned an initial 100 percent disability rating for PTSD, effective January 27, 1998.  The Veteran was notified of this decision and of his appellate rights in a letter sent on June 16, 2004.  However, the Veteran did not appeal an aspect of the award.  There simply is no statement during the appeal period, i.e., the one-year period from the date of the notification letter of the May 2004 rating decision, which could reasonably be construed as an NOD with the assigned effective date of January 27, 1989.  See 38 C.F.R. § 20.201.  

Notably, the Veteran's suggestion that he was unable to file a NOD following receipt of June letter due to his PTSD generally appears to raise the question of whether the doctrine of equitable tolling should be considered.  The Veteran seems to generally imply that he was not competent to pursue his claim at that time due to his psychiatric disorder, and thus he should not have been expected to file a NOD with the June 2004 decision  

The doctrine of equitable tolling has been a matter of controversy and flux in veterans benefits law.  See generally Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201   (Fed. Cir. 2009) (overturning a prior holding in Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006) that a timely filing of a Substantive Appeal is subject to equitable tolling); Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96  (2007) (holding that federal courts could not create equitable exceptions to jurisdictional requirements).

More recently, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period. Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.  

The Board points out, however, that regardless of the current state of the law on the doctrine of equitable tolling, such a doctrine would not be applicable to the facts of this case. Equitable tolling applies to a delay in filing a NOD, not the lack of filing of such a document.  Here, no statement from the Veteran concerning the award of service connection and an initial 100 percent rating was received until the January 27, 2009 statement seeking an earlier effective date-nearly five years after the June 2004 notice of the award. 

As the Veteran did not file an NOD with the May 2004 rating decision (of which he was notified in June 2004), that rating decision, and all of its components-to include the assigned effective date-is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The United States Court of Appeals (Court) has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final decision based on a clear and unmistakable error (CUE).  Id.; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  Here, however, neither the Veteran nor his representative has alleged that the May 2004 rating decision involved CUE.   Thus, no pertinent exception to the finality of that rating decision applies.

As the May 2004 rating decision is final with respect to the assigned effective date for the award of service connection and the assignment of the 100 percent disability rating for PTSD, the Veteran's subsequent claim for an effective date earlier than January 27, 1998 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.


ORDER

The claim for an effective date earlier than January 27, 1989, for the award of service connection and assignment of an initial 100 percent rating for PTSD is dismissed.



_____________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


